Barbera, C.J., Greene, McDonald, Watts, Hotten, Getty, Booth, JJ.
PER CURIAM ORDER
The petition for writ of certiorari in the above-entitled case having been granted and argued, it is this 11th day of June, 2019,
ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is hereby, dismissed with costs, the petition having been improvidently granted, and it is further,
ORDERED , that this case be, and it is hereby, remanded to the Circuit Court for Howard County for further proceedings, if any.